The plaintiffs in error were convicted under an information which jointly charged that Link Brown and Mrs. Link Brown did unlawfully sell whisky to Zack Trict. The jury failed to fix the punishment. On the 26th day of January, 1914, the court sentenced Link Brown to be confined in the county jail for sixty days and to pay a fine of one hundred dollars, and sentenced Mrs. Link Brown to be confined in the county jail for thirty days and to pay a fine of fifty dollars. We have carefully examined the record and find that there is evidence sufficient to warrant the jury in reaching the conclusion that did in this case. There is no error disclosed by the record and we would not be warranted in reversing this case on the ground that the evidence is insufficient. The judgment of the county court of Jefferson county herein is, therefore, affirmed.